DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Lincicum on 5/7/2021.  The application has been amended as follows: 

In claim 1, the last limitation regarding “upon expiry of a predetermined amount of time after outputting the second response, transitioning at least one of the first or second NMDs from the active state back to the inactive state” should read – upon expiry of a predetermined amount of time after outputting the third response, transitioning at least one of the first or second NMDs from the active state back to the inactive state –

Allowable Subject Matter
Claims 1, 4-8, 11-15, and 18-20 are allowed over the prior art on record.  Examiner had already discussed the similarities between the cited art and the instant invention in previous communications.  The following is an examiner’s statement of  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pasko (USPG 2019/0311720) teaches device arbitration by multiple speech processing systems. Chien et al. (USPG 2016/0072804) teach a method for sharing resource or device capability Gopalan et al. (USPG 2017/0076720) teach a method for arbitrating voice-enabled devices.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656